MARTIN, District Judge.
The merchandise in question consisted of certain “earthenware.” It was assessed for duty at the rate of 55 per cent, ad valorem under Tariff Act July 34, 1897, c. 11, § 1, Schedule B, par. 96, 30 Stat. 156 (U. S. Comp. St. 1901, p. 1633). The relevant portion of that paragraph is as follows:
All other china, porcelain, parian, bisque, earthen, stone, and crockery ware, and manufactures thereof, or of which the same is the component material of chief yalue, by whatever name known, not specially provided for in this act, * * * if no,t ornamented ‘ or decorated.
*143The importer protested, claiming said merchandise to be properly dutiable at 25 per cent, ad valorem under paragraph 91 of said act as “common yellow * * * earthenware.” The Board of General
Appraisers sustained this protest, from which decision the government appeals to this court.
A large amount of evidence has been taken in this court since the board rendered its decision. That evidence shows that the article in question is not “common yellow earthenware,” but is earthenware of a superior quality. The evidence also shows that the word “common” is not a commercial designation, but is a descriptive term, and as such does not describe the imported articles of which Exhibits 1 and 2 are samples; they being of too good a quality to come within that description. The evidence further shows that Exhibits 1 and 2 are worth at least twice as much as illustrative Exhibit A, which is a fair sample of “common” earthenware. One of the witnesses for the importer testifies that the value of Exhibits 1 and 2 is at least three or four times that of Exhibit A. An examination of all the evidence in the case, taken before the board and in this court, leads me to the conclusion that the merchandise in question should not he classified as “common yellow earthenware.”
The decision of the Board of General Appraisers is reversed, and the assessment of duty by the collector affirmed.